Title: George Jefferson to Thomas Jefferson, 14 July 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 14th July 1809
           Mr Venable is now of opinion that Mrs Tabb will not require her money when due, but that she will let you have it for another 6 months.—Of this however he is not certain, but requests me to forward you the inclosed note, in case it should be wanted—and which shall be returned, if it is not.
          I am Dear Sir Your Very humble servt Geo. Jefferson
        